MDU Resources Reports Improved First Quarter Earnings, Reaffirms 2011 Earnings Guidance · Consolidated earnings of $42.8 million, or 23 cents per share. · Strong balance sheet with equity of 65% of total capital. · Second oil rig now on site in Bakken. · Reaffirming earnings guidance for 2011 of $1.05 to $1.30 per common share. BISMARCK, N.D. – May 2, 2011 – MDU Resources Group, Inc. (NYSE:MDU) today reported first quarter consolidated earnings of $42.8million, or 23cents per common share, compared to $41.6million, or 22cents per common share for the first quarter of 2010. “We are off to a good start with earnings that are stronger than a year ago,” said Terry D. Hildestad, president and chief executive officer of MDU Resources. “We increased our oil production even with weather challenges, and our utility and construction services businesses reported higher earnings. These improvements along with successful resolution of several open tax years which reduced our tax expense, more than offset lower natural gas prices and the absence of earnings from Brazilian transmission assets sold last year. “Overall, this was a successful quarter and earnings results exceeded our projection,” he said. “We continue to focus on growth and plan to invest $565million this year, with more than $300million allocated to our E&P business where we are heavily focused on increasing oil production. “Our financial strategy of the past several years is paying off. We have a strong balance sheet and good liquidity that can support this exploration and production growth, and at the same time positions all of our businesses to take advantage of the growth opportunities that we expect to occur in a recovering economy.” The exploration and production business continues to focus on balancing its production mix. Oil production increased 5percent over the same period last year, and now accounts for nearly 30percent of total production. Although the segment’s Bakken oil production grew by 21percent from a year ago, development and production were constrained by severe winter weather that affected most companies working in the region. This segment is ramping up its investment to nearly $90million to develop Bakken reserves this year. A second drilling rig recently arrived in the Bakken andwill soon begindrilling in Mountrail County. The company plans to drill 18 wells in the oil play this year. 1 of 17 The pipeline and energy services business experienced lower gathering and transportation volumes. This decline includes lower volumes transported to storage, which combined with higher withdrawals from storage, resulted in a 24percent decline in total customer storage balances at the end of the first quarter. Significantly colder weather throughout its service territory resulted in a 15percent increase in natural gas sales, and helped lead the utility business segment to strong first quarter earnings. Electric retail sales increased 6percent as a result of the colder temperatures. The recovery of the investment made in Wyoming generation also benefited the utility as new rates went into effect in Wyoming during the second quarter last year. Poor weather affected the start of the construction season adding to the normal seasonal loss for the construction materials and contracting segment. Although the business continues to be affected by the weak housing market and lack of long-term federal highway funding, it is experiencing steady bidding opportunities. The work backlog at the end of the quarter increased to $569million, including a harbor expansion project in California that is expected to get underway in the second quarter. The construction services segment experienced a quarter-to-quarter improvement, driven by increased workloads in the western region and continued strong equipment sales and rental. Revenues were $50million higher, a 33percent increase over last year. Backlog at the end of the quarter stood at $347million. “We are pursuing a variety of growth opportunities and are excited about the outlook,” Hildestad said. “Excluding acquisitions, our plans include investing $3.5billion over the next five years primarily for organic growth, a 27percent increase over capital invested during the prior five-year period. We expect to fund these capital expenditures without having to issue external equity. And, we are pursuing growth through acquisitions which would be incremental to this investment. We believe our long term prospects are strong.” The company will host a webcast at 11 a.m. EDT on Tuesday, May 3 to discuss earnings results and guidance. The event can be accessed at www.mdu.com. A webcast replay and audio replay will be available. The dial-in number for audio replay is (800)642-1687 or for international callers,(706)645-9291, conference ID55658893. MDU Resources Group, Inc., a Fortune 500 company and a member of the S&P MidCap 400 index, provides value-added natural resource products and related services that are essential to energy and transportation infrastructure, including regulated businesses, an exploration and production company and construction companies. MDU Resources includes regulated electric and natural gas utilities and regulated natural gas pipelines and energy services, natural gas and oil production, construction materials and contracting, and construction services. For more information about MDU Resources, see the company's Web site at www.mdu.com or contact the Investor Relations Department at investor@mduresources.com. Contacts Financial: Phyllis A. Rittenbach, director - investor relations, (701) 530-1057 Media: Rick Matteson, director of communications and public affairs, (701) 530-1700 2 of 17 Performance Summary and Future Outlook The following information highlights the key growth strategies, projections and certain assumptions for the company and its subsidiaries and other matters for each of the company’s businesses. Many of these highlighted points are “forward-looking statements.” There is no assurance that the company’s projections, including estimates for growth and changes in earnings, will in fact be achieved. Please refer to assumptions contained in this section, as well as the various important factors listed at the end of this document under the heading “Risk Factors and Cautionary Statements that May Affect Future Results.” Changes in such assumptions and factors could cause actual future results to differ materially from growth and earnings projections. Business Line Earnings First Quarter 2011 (In Millions) Earnings First Quarter 2010 (In Millions) Exploration and Production Natural gas and oil production $ $ Regulated Pipeline and energy services Electric and natural gas utilities Construction Construction materials and contracting ) ) Construction services .1 Other ) Earnings before discontinued operations Income from discontinued operations, net of tax .5 Earnings on common stock $ $ On a consolidated basis, the following information highlights the key growth strategies, projections and certain assumptions for the company: · Earnings per common share for 2011, diluted, are projected in the range of $1.05 to $1.30. The company expects the approximate percentage of 2011 earnings per common share by quarter to be: – Second quarter – 20 percent – Third quarter – 35 percent – Fourth quarter – 25 percent · Although near term market conditions are uncertain, the company’s long-term compound annual growth goals on earnings per share from operations are in the range of 7percent to 10percent. · The company continually seeks opportunities to expand through strategic acquisitions and organic growth opportunities. · Estimated capital expenditures for 2011 are approximately $565million. The company expects the 2011 estimated capital expenditures to be funded in its entirety with cash flow generated from operations. 3 of 17 Exploration and Production Natural Gas and Oil Production Three Months Ended March 31, (Dollars in millions, where applicable) Operating revenues: Natural gas $ $ Oil Operating expenses: Operation and maintenance: Lease operating costs Gathering and transportation Other Depreciation, depletion and amortization Taxes, other than income: Production and property taxes Other .3 .3 Operating income Earnings $ $ Production: Natural gas (MMcf) Oil (MBbls) Total Production (MMcfe) Average realized prices (including hedges): Natural gas (per Mcf) $ $ Oil (per barrel) $ $ Average realized prices (excluding hedges): Natural gas (per Mcf) $ $ Oil (per barrel) $ $ Average depreciation, depletion and amortization rate, per equivalent Mcf $ $ Production costs, including taxes, per equivalent Mcf: Lease operating costs $ $ Gathering and transportation Production and property taxes $ $ Earnings at this segment were $16.3million in the first quarter of 2011 compared to $22.2million in 2010. This decrease reflects lower average realized natural gas prices of 18percent, higher depreciation, depletion and amortization expense, increased lease operating costs, as well as decreased natural gas production. These decreases were partially offset by higher average realized oil prices of 11percent and increased oil production of 5percent. 4 of 17 In March the company announced the addition of industry veteran J. Kent Wells effective May 2. Kent is the president and chief executive officer of the corporation’s natural gas and oil production business. His extensive experience spans more than 30 years with BP and Amoco, including responsibility for BP’s U.S. onshore natural gas business. The following information highlights the key growth strategies, projections and certain assumptions for this segment: · Capital expenditures in 2011 are expected to be $306million. The company continues its focus on returns by allocating a growing portion of its capital investment into the production of oil in the current commodity price environment. Its capital program reflects further exploitation of existing properties, acquisition of additional leasehold acreage, and exploratory drilling. The 2011 planned capital expenditure total does not include potential acquisitions of producing properties. · For 2011, the company expects a 5percent to 10percent increase in oil production offset by a 4percent to 8percent decrease in natural gas production. If natural gas prices recover, the company believes it is positioned to spend additional capital on drilling its low cost natural gas properties. · The company added a second drilling rig in the Bakken in late April. · Bakken – Mountrail County, North Dakota o The company owns approximately 16,000net acres of leaseholds targeting the middle Bakken and Three Forks formations. The drilling of 12operated and participation in various non-operated wells is planned for 2011 with approximately $52million of capital expenditures. Plans include drilling 12wells annually for the two-year period 2012 through 2013. o Over 50 future wells sites have been identified, 20 middle Bakken infill locations and the remainder Three Forks locations. Estimated gross ultimate recovery per well for the middle Bakken wells is 250,000 to 400,000barrels. · Bakken – Stark County, North Dakota o The company holds approximately 50,000net exploratory leasehold acres, targeting the Three Forks formation. It anticipates drilling 6 operated wells on this acreage and participating in various non-operated wells inStark County in 2011 with capital of approximately $37million. o Based on well results, the company plans to drill 12 or more wells annually beginning in 2012. o Based on 640-acre spacing, the acreage holds over 75 potential drill sites. Estimated gross ultimate recovery rates per well are 250,000 to 500,000 barrels of oil equivalents. Based on initial well results and results by certain other producers, the play appears promising. · Niobrara – southeastern Wyoming o The company holds approximately 65,000net exploratory leasehold acres in this emerging oil play. It is completing seismic evaluation work on this acreage and expects to begin drilling 2 exploratory wells in 2011. o If successful, the company plans to initiate a drilling program of approximately 12 wells annually starting in 2012. o The company also expects to participate in various non-operated wells in the Niobrara. o The company has more than 100 future locations on this acreage based on 640-acre spacing. Although this is an emerging exploratory play, early results by certain other producers appear promising. 5 of 17 · Texas o Based on low natural gas prices, the company is targeting areas that have the potential for higher liquids content. It has approximately $48million of capital targeted in 2011. · Other Opportunities o The company holds approximately 80,000net exploratory leasehold acres in the Heath Shale oil prospect in Montana. Plans include drilling a test well in 2011. o The company continues to pursue acquisitions of additional leaseholds. Approximately $50million of capital has been allocated to leasehold acquisitions in 2011, focusing on expansion of existing positions and new opportunities. · Earnings guidance reflects estimated natural gas and oil prices for May through December as follows: Natural Gas Index: NYMEX $4.00 to $4.50 per Mcf Ventura $3.75 to $4.25 per Mcf CIG $3.50 to $4.00 per Mcf Crude Oil Index: NYMEX $95.00 to $100.00 per barrel · For the last nine months of 2011, the company has hedged approximately 50percent to 55percent of its estimated natural gas production and 60percent to 65percent of its estimated oil production. For 2012, it has hedged 20percent to 25percent of its estimated natural gas production and 45percent to 50percent of its estimated oil production. The hedges that are in place as of May2 are summarized in the following chart: 6 of 17 Commodity Type Index Period Outstanding Forward Notional Volume (MMBtu/Bbl) Price (Per MMBtu/Bbl) Natural Gas Swap HSC 4/11 - 12/11 Natural Gas Swap NYMEX 4/11 - 12/11 Natural Gas Swap NYMEX 4/11 - 12/11 Natural Gas Swap NYMEX 4/11 - 12/11 Natural Gas Swap NYMEX 4/11 - 12/11 Natural Gas Swap NYMEX 4/11 - 12/11 Natural Gas Swap NYMEX 4/11 - 10/11 Natural Gas Swap Ventura 5/11 - 10/11 Natural Gas Swap NYMEX 1/12 - 12/12 Natural Gas Swap NYMEX 1/12 - 12/12 Natural Gas Swap NYMEX 1/12 - 12/12 Natural Gas Swap NYMEX 1/12 - 12/12 Natural Gas Swap Ventura 1/12 - 12/12 Crude Oil Collar NYMEX 4/11 - 12/11 $80.00-$94.00 Crude Oil Collar NYMEX 4/11 - 12/11 $80.00-$89.00 Crude Oil Collar NYMEX 4/11 - 12/11 $77.00-$86.45 Crude Oil Collar NYMEX 4/11 - 12/11 $75.00-$88.00 Crude Oil Swap NYMEX 4/11 - 12/11 Crude Oil Swap NYMEX 4/11 - 12/11 Crude Oil Put Option NYMEX 4/11 - 12/11 $80.00* Crude Oil Call Option NYMEX 4/11 - 12/11 $103.00* Crude Oil Collar NYMEX 1/12 - 12/12 $80.00-$87.80 Crude Oil Collar NYMEX 1/12 - 12/12 $80.00-$94.50 Crude Oil Collar NYMEX 1/12 - 12/12 $80.00-$98.36 Crude Oil Collar NYMEX 1/12 - 12/12 $85.00-$102.75 Crude Oil Collar NYMEX 1/12 - 12/12 $85.00-$103.00 Crude Oil Swap NYMEX 1/12 - 12/12 Crude Oil Swap NYMEX 1/12 - 12/12 Crude Oil Swap NYMEX 1/12 - 12/12 Crude Oil Collar NYMEX 1/13 - 12/13 $95.00-$117.00 Crude Oil Collar NYMEX 1/13 - 12/13 $95.00-$117.00 Natural Gas Basis Swap CIG 4/11 - 12/11 Natural Gas Basis Swap Ventura 4/11 - 12/11 Natural Gas Basis Swap Ventura 4/11 - 12/11 Natural Gas Basis Swap Ventura 4/11 - 12/11 Natural Gas Basis Swap Ventura 4/11 - 12/11 Natural Gas Basis Swap Ventura 4/11 - 12/11 Natural Gas Basis Swap CIG 1/12 - 12/12 Natural Gas Basis Swap CIG 1/12 - 12/12 *Deferred premium of $4.00. Put option was purchased. Call option was sold. Notes: · Ventura is an index pricing point related to Northern Natural Gas Co.’s system; CIG is an index pricing point related to Colorado Interstate Gas Co.’s system; HSC is the Houston Ship Channel hub in southeast Texas which connects to several pipelines. · For all basis swaps, Index prices are below NYMEX prices and are reported as a positive amount in the Price column. 7 of 17 Regulated Pipeline and Energy Services Three Months Ended March 31, (Dollars in millions) Operating revenues $ $ Operating expenses: Purchased natural gas sold Operation and maintenance Depreciation, depletion and amortization Taxes, other than income Operating income Earnings $ $ Transportation volumes (MMdk) Gathering volumes (MMdk) Customer natural gas storage balance (MMdk): Beginning of period Net injection (withdrawal) (25.9 ) (18.0 ) End of period This segment reported first quarter earnings of $6.9million, compared to $8.8million for the same period in 2010. This decrease reflects lower gathering and transportation volumes, as well as lower margin from energy-related services. The following information highlights the key growth strategies, projections and certain assumptions for this segment: · The company continues to pursue expansion of facilities and services offered to customers. Energy development within its geographic region, which includes portions of Colorado, Wyoming, Montana and North Dakota, is expanding, most notably the Bakken of North Dakota and eastern Montana. It owns an extensive natural gas pipeline system in the Bakken area. Ongoing energy development is expected to have many direct and indirect benefits to this business. · The company solicited customer interest in a 27 MMcf per day expansion of its existing natural gas pipeline in the Bakken production area in northwestern North Dakota in the first quarter of 2011. Sufficient customer interest was received to move forward on a project. It continues to solicit further interest in the expansion. · Final agreements have been executed to construct approximately 12 miles of high pressure transmission pipeline providing takeaway capacity for processed natural gas in northwestern North Dakota. The project is expected to be completed in the fourth quarter. The company believes it is in a good position to provide similar services for other natural gas processing facilities in the area. · The company has three natural gas storage fields including the largest storage field in North America located near Baker, Montana. It continues to see interest in its storage services and is pursuing a project to increase its firm deliverability from the Baker Storage field by 125MMcf per day. The company has received commitment on approximately 30percent of the total potential project and is moving forward on this phase with a projected in-service date of November2011. 8 of 17 Electric and Natural Gas Utilities Electric Three Months Ended March31, (Dollars in millions, where applicable) Operating revenues $ $ Operating expenses: Fuel and purchased power Operation and maintenance Depreciation, depletion and amortization Taxes, other than income Operating income Earnings $ $ Retail sales (million kWh) Sales for resale (million kWh) Average cost of fuel and purchased power per kWh $ $ Natural Gas Distribution Three Months Ended March31, (Dollars in millions) Operating revenues $ $ Operating expenses: Purchased natural gas sold Operation and maintenance Depreciation, depletion and amortization Taxes, other than income Operating income Earnings $ $ Volumes (MMdk): Sales Transportation Total throughput Degree days (% of normal)* Montana-Dakota 111 % 99 % Cascade 103 % 86 % Intermountain 105 % 95 % * Degree days are a measure of the daily temperature-related demand for energy for heating. The combined utility businesses reported earnings of $36.0million in the first quarter of 2011, compared to earnings of $29.2million for the same period in 2010. This increase reflects increased retail natural gas sales volumes, resulting from colder weather than last year, higher electric retail sales margins and volumes, as well as lower income taxes, including favorable resolution of certain income tax matters. Partially offsetting these increases were higher operation and maintenance expense and increased depreciation, depletion and amortization expense. 9 of 17 The following information highlights the key growth strategies, projections and certain assumptions for this segment: · In April 2010, the company filed an application with the North Dakota Public Service Commission for an electric rate increase of $15.4million annually, or approximately 14percent above current rates. The requested increase included the investment in infrastructure upgrades, recovery of the investment in renewable generation, the costs associated with the Big Stone II plant and the significant loss of wholesale sales margins. In June, the NDPSC approved an interim increase of $7.6million effective with service rendered June18,2010. In June, the company and the NDPSC Advocacy Staff filed a partial settlement agreement agreeing to an overall rate of return and a sharing of earnings over a specified return on equity. In July, the company filed an amendment to its application to exclude the development costs associated with the Big Stone II plant because of a settlement agreement approved by the NDPSC that provided for recovery of such development costs. In November, the company and the NDPSC Advocacy Staff filed a second settlement agreement resolving certain issues. The company revised its requested rate increase to $8.8million annually or 7.7percent as a result of the settlements, the exclusion of the Big Stone II plant development costs and other adjustments. The NDPSC Advocacy Staff sought reductions of $8.3million annually from the company’s requested increase. A hearing on the application was held in November. On March14, the company, the NDPSC Advocacy Staff and the Missouri Valley Resource Council filed a settlement agreement that resolved all outstanding issues in the case, resulting in an increase of $7.6million. The NDPSC has set a hearing on the settlement for May5. · In August, the company filed an application with the Montana Public Service Commission for an electric rate increase of $5.5million annually, or approximately 13percent above current rates. The requested increase included the investment in infrastructure upgrades, recovery of the investment in renewable generation, the costs associated with the Big Stone II plant and the significant loss of wholesale sales margins. Montana-Dakota requested an interim increase of $3.1million or approximately 7.4percent. On Feb.8, the MTPSC approved an interim increase of $2.6million or approximately 6.3percent, effective with service rendered Feb.14. On Feb.23, Montana-Dakota and interveners to the case jointly requested that the hearing set for Feb.28 be vacated and reset to a later date as the parties believed they would be able to negotiate a settlement agreement. The hearing was vacated on Feb.23. Settlement discussions are ongoing. · The company is analyzing potential projects for accommodating load growth and replacing purchased power contracts with company-owned generation. The company is reviewing the construction of natural gas-fired combustion generation. · The company is pursuing opportunities associated with the potential development of high-voltage transmission lines and system enhancements targeted towards delivery of renewable energy from the wind rich regions that lie within its traditional electric service territory to major market areas. The company has signed a contract to develop a 30-mile high-voltage power line in southeast North Dakota to move power to the electric grid from a proposed 150-MW wind farm. The proposed project will total approximately $20million and will include substation upgrades with construction expected to begin in 2011. Its customers would not bear any of the costs associated with the project as costs will be recovered through an approved interconnect tariff.A major market party to the wind farm project has recently announced its intentions to withdraw from the project which may affect development of the associated power line by the company. 10 of 17 · The South Dakota Board of Minerals and Environment has approved rules implementing the South Dakota Regional Haze Program that upon approval by the EPA will require the Big Stone Station to install and operate a best available retrofit technology (BART) air quality control system to reduce emissions of particulate matter, sulfur dioxide and nitrogen oxides as early as January2016. The company’s share of the cost of this air quality control system could exceed $100million. At this time the company believes continuing to operate Big Stone Station with the upgrade is the best option; however, it will continue to review alternatives. The company intends to seek recovery of costs related to the above matter in electric rates charged to customers. Construction Construction Materials and Contracting Three Months Ended March 31, (Dollars in millions) Operating revenues $ $ Operating expenses: Operation and maintenance Depreciation, depletion and amortization Taxes, other than income Operating loss (32.5 ) (26.0 ) Loss $ ) $
